Citation Nr: 1411337	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-13 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for subarachnoid hemorrhage.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1974 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to her and the submission of evidence which she may have overlooked and which would be advantageous to her position was suggested.  See 38 C.F.R. § 3.103(c) (2013).  The Veteran waived agency of original jurisdiction of additional evidence provided in support of her appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate her claim by correspondence dated in July 2010.

VA's duty to assist also requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  

In this case, the Veteran contends that a subarachnoid hemorrhage she sustained on October 17, 1995, was incurred either as a result of a head trauma during active service or a chronic disease manifest in service or which developed within the first year after her retirement from active service on September 30, 1994.  At her personal hearing she testified that she had experienced headaches during active service and that she had bumped her head on a locker in September 1989.  In support of her claim she provided copies of private medical records demonstrating diagnoses upon admission on October 17, 1995, including bilateral posterior communicating artery aneurysms, subarachnoid hemorrhage, intraventricular hemorrhage, and Terson's syndrome.  It was noted she had a past medical history positive for hypertension and hypothyroidism.  

The Board notes that the Veteran's claim has not been addressed by VA examination.   Although an August 2010 VA neurological disorders examination noted the Veteran had recurrent sinus headaches and brief recurrent headaches as likely as not related to her ventriculoperitoneal shunt and its function as well as a history of a cerebral hemorrhage with craniotomy, no etiology opinion was provided as to her October 1995 subarachnoid hemorrhage.  The Board finds that further development is required for an adequate determination.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issue on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained she should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that she is ultimately responsible for providing the evidence.

2.  Schedule the Veteran for a VA examination by a neurosurgeon, or other appropriate medical specialist, for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a subarachnoid hemorrhage she sustained on October 17, 1995, was incurred either as a result of a head trauma shown to have occurred during active service or a chronic disease that was manifest in service or which developed within the first year after her retirement from service on September 30, 1994.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all the evidence of record.  If the benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


